     Case 2:21-cv-00445-SB-JEM Document 12 Filed 03/02/21 Page 1 of 2 Page ID #:54



     SO. CAL. EQUAL ACCESS GROUP
 1   Jason J. Kim (SBN 190246)
     Jason Yoon (SBN 306137)
 2   101 S. Western Ave., Second Floor
     Los Angeles, CA 90004
 3   Telephone: (213) 252-8008
     Facsimile: (213) 252-8009
 4
     scalequalaccess@yahoo.com
 5
 6   Attorneys for Plaintiff
     KEE SOOK AHN
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   KEE SOOK AHN,                                     Case No.: 2:21-cv-00445-SB (JEMx)
12                Plaintiff,
13         vs.                                         NOTICE OF VOLUNTARY
                                                       DISMISSAL OF DEFENDANT
14                                                     WELKON INVESTMENTS, LLC
     WELKON INVESTMENTS, LLC;
15   ZHONGHONG ZHAOFENG USA, INC.;
16   and DOES 1 to 10,
                  Defendants.
17
18
19
           PLEASE TAKE NOTICE that Plaintiff KEE SOOK AHN (“Plaintiff”) pursuant
20
     to Federal Rule of Civil Procedure Rule 41(a)(1) hereby voluntarily dismisses Defendant
21
     WELKON INVESTMENTS, LLC (“Defendant”) without prejudice pursuant to Federal
22
     Rule of Civil Procedure Rule 41(a)(1) which provides in relevant part:
23
           (a) Voluntary Dismissal.
24
25                (1)    Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66

26                       and any applicable federal statute, the plaintiff may dismiss an action
27                       without a court order by filing:
28


                                                   1
                        NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
     Case 2:21-cv-00445-SB-JEM Document 12 Filed 03/02/21 Page 2 of 2 Page ID #:55




 1                     (i)   A notice of dismissal before the opposing party serves either an
 2                           answer or a motion for summary judgment.
 3   Defendant has neither answered Plaintiff’s Complaint, nor filed a motion for summary
 4   judgment. Accordingly, Defendant may be dismissed without an Order of the Court.
 5
 6
 7
 8   DATED: March 2, 2021 SO. CAL. EQUAL ACCESS GROUP
 9
10                                  By:     /s/ Jason J. Kim
11                                        Jason J. Kim
12                                        Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                2
                     NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
